c




        •
                                                                                          YDafnh o^^.oizl/y
                               Trip.

                            . - .                                 J/^                    CZ £)(^Gf^<s/6A^ f)/^
                                         /A^^hiOjh /d //Jt      <:Jjs                fQi//iu} //O /DL/f
                            dAS^ 0(A.i ^/ iVy6 /^na^i ZW/i/^ ,1//^/wP/y(k                                      .
                            . y7)u./ fp.hM/u)<
                                            (^
                                               /jdn^ rJpJjf^^ ^aS
                                                              Vs"       '
                                                                                    /'J^h 6^ yyjard'/?
                                                                                    <^- - y .. .^                  _ .
                                    JT' J/c/<pj/ r^fiJo'-C /l)(}>^/C'0 /ylJ/z / C^6? ^>' dM dl^ /nay^iH/?
                            . <Sd/yifj                  /a-^e/. /^kh X/^ aJ^/k/- A/sc/ ca. r:/A<r.(i'^<27/AA^/^
    -




                             .r^d/lud.. /JdU haiJe             Odpu s/' Miff
                            ,-^toJ r/Jht,  /




                                                                                     "Th^JU (J/I^i
                                                                                            n

                                                                                       fyTA )&,/ T^//S^/?:yKiiM%a2'3/(i
                                                      RECEIVED IN                     =a^ ^
r
                                                 COURT OF CRIMINAL APPEALS                               3 TI-
                                                        APR 02 2015
                            FILED IN
                r^O! •rT(   fumimwal APPEAL.         ^belAcosta,Clerk
                            APR 13 2015

                      M




                                                                                                          •'




        w